FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  November 8, 2007
                    UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 06-1242
          v.                                               D. Colo.
 SHERNAR CLENON REDD, also                       (D.C. No. 05-cr-00336-PSF)
 known as Clenon Shernar Redd, also
 known as “Main,”

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, MURPHY, and O’BRIEN, Circuit Judges.



      Shernar Clenon Redd pled guilty to using a firearm to rob a bank in Aurora,

Colorado, in violation of 18 U.S.C. § 2113(a) and (d) and 18 U.S.C. § 2 (Count 1)

and knowingly brandishing a firearm during the robbery in violation of 18 U.S.C.

§ 924(c) and 18 U.S.C. § 2 (Count 2). He was sentenced to 114 months

imprisonment on Count 1 and 84 months imprisonment on Count 2, with the



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
sentences to run consecutively. The sentence for Count 1 was at the low end of

the guidelines range and the sentence for Count 2 was the statutory minimum.

Redd appeals from his sentence claiming the district court failed to give sufficient

weight to his lack of guidance as a youth and/or his disadvantaged upbringing.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291 & 18 U.S.C. § 3742, we

AFFIRM.

      In cases following United States v. Booker, 543 U.S. 220 (2005), the

district court's sentencing determination is reviewed under a reasonableness

standard, guided by the statutory factors delineated in 18 U.S.C. § 3553(a). See

United States v. Kristl, 437 F.3d 1050, 1053 (10th Cir. 2006). “Reasonableness

review has both procedural and substantive components” encompassing “the

reasonableness of the length of the sentence, as well as the method by which the

sentence was calculated.” United States v. Hildreth, 485 F.3d 1120, 1127 (10th

Cir. 2007) (quotations and citations omitted). “To impose a procedurally

reasonable sentence, a district court must calculate the proper advisory Guidelines

range and apply the factors set forth in § 3553(a). A substantively reasonable

sentence ultimately reflects the gravity of the crime and the § 3553(a) factors as

applied to the case.” Id. (quotation marks and citation omitted). “If . . . the

district court properly considers the relevant Guidelines range and sentences the

defendant within that range, the sentence is presumptively reasonable. The

defendant may rebut this presumption by demonstrating that the sentence is

                                          -2-
unreasonable in light of the other sentencing factors laid out in § 3553(a).”

Kristl, 437 F.3d at 1055.

      To the extent Redd is arguing that the sentence is procedurally

unreasonable based on the district court’s failure to articulate these factors, he

failed to object at the sentencing hearing, so our review would be for plain error.

See United States v. Romero, 491 F.3d 1173, 1177 (10th Cir. 2007). There is no

error, plain or otherwise, however, because the district court may engage in a

general discussion of the sentencing factors or indicate that it has considered them

vis-a-vis the parties’ arguments, and comply with the requirement of 18 U.S.C. §

3553(c). Rita v. United States, 127 S. Ct. 2456, 2468 (2007); United States v.

Ruiz-Terrazas, 477 F.3d 1196, 1202 (10th Cir.), cert. denied, __ S.Ct. __ 2007

WL 1579417 (2007). The district court did so here.

      With regard to Redd’s argument that the district court imposed a sentence

that is substantively unreasonable, we are unpersuaded. The inquiry is not

whether the district court weighed the factors in the same manner as contended

for by counsel, but whether it abused its discretion given the weighing it chose.

      Prior to sentencing, the district court granted Redd’s request for a

psychological evaluation. The evaluation did not suggest a lower sentence would

result in any of the goals identified in § 3553(a). The district court was fully

informed as to Redd’s childhood and upbringing through the information

contained in the psychologist’s report and the pre-sentence report. Its decision to

                                          -3-
sentence Redd at the low end of the guideline range was based on consideration

of all the § 3553(a) factors, was fully explained, and was procedurally and

substantively reasonable.

AFFIRMED.

                                              ENTERED FOR THE COURT


                                              Terrence L. O’Brien
                                              Circuit Judge




                                        -4-